MEMORANDUM**
J. Jesus Melendez-Figueroa, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals (“BIA”) affirming, without opinion, an immigration judge’s denial of his application for political asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
Melendez-Figueroa’s contention that the BIA’s streamlining regulations violate his rights to due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-51 (9th Cir.2003). As to the merits, we conclude that the immigration judge properly denied the asylum request because Melendez-Figueroa did not establish that there was more than a generalized or random possibility of his future persecution in Mexico. See Kotasz v. INS, 31 F.3d 847, 852-54 (9th Cir.1994).
We decline to address Melendez-Figueroa’s contention regarding his social group because he failed to raise this contention with the BIA. See Vargas v. INS, 831 F.2d 906, 907 (9th Cir.1987). Because Melendez-Figueroa failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.